DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 16/071,659 have been fully considered but they are not persuasive. Applicant makes the following arguments:
A) The claimed invention is made by a process distinct from that of the prior art processes. The pending claims before the Office are product claims, not process claims. The product claims do not even contain product by process limitations. Applicant’s arguments, with concern the process used to obtain a product, and therefore immaterial and this argument is not persuasive. Furthermore, Applicant has presented no evidence to demonstrate that the prior art product is incapable of achieving, e.g., the density or uniformity of the claimed product.
B) The claimed product avoids the natural oxide film on the surface of the Cu-Ga powder particles, thereby improving uniformity of density
C) The claimed number density of pores is not expected due to the relative density of the prior art. Applicant has presented no evidence to support this argument. Reference Table 1 and Fig 1 (see Remarks, p. 10-11) merely show a relationship between relative density and an estimated volume of pores. This estimated volume of pores is not indicative of the claimed number density of pores. To the extent any relationship can be established between the number density of pores and the estimated volume of pores, according to Applicant’s own discussion of how the estimated volume of pores is calculated (see Remarks, p. 9), the estimated volume of pores for a maximum number density of pores allowed by the claims is 4600 (100 class 1 pores at volume 1, 20 class 2 pores at volume 125, 2 class 3 pores at volume 1000). This metric is far above any of the examples given in Table 1 and Fig 1. Furthermore, Applicant has presented no evidence showing that a relative density of 99.8% as taught by Tatsuya cannot be expected to have a number density of pores which exceeds the density claimed. This argument is not persuasive.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuya (JP 2014-141722) in view of Ishikawa et al. (JP 5818139).
Regarding claims 6 and 11, Tatsuya discloses a cylindrical Cu-Ga alloy sputtering target (¶ 1). Tatsuya does not expressly disclose a ratio Fi/Fo of the bending strengths on the inside(Fi) and outside(Fo) of the cylinder. However, Tatsuya teaches that the Cu-Ga sputtering target is uniform in density and composition (see ¶ 47 and 
Tatsuya does not expressly teach an oxygen concentration of 95 ppm or less. Ishikawa teaches Cu-Ga sputtering target (p. 1, ¶ 1). The Cu-Ga sputtering target contains at most 200 ppm oxygen (p. 3, ¶ 3 and Tables 3 and 5). It would have been obvious at the effective time of filing for one of ordinary skill in the art to control the oxygen concentration in the Cu-Ga sputtering target of Tatsuya, as taught by Ishikawa, because high oxygen concentration affects the uniformity of the material and causes oxygen will be introduced into the layer formed during sputtering, which is undesirable (p. 3, ¶ 3).
Regarding claim 7, Tatsuya does not expressly teach pore density distribution. However, Tatsuya does teach very high relative densities of 99.8% (¶ 98) or 99.9% (¶ 91) with very low density variation of 0.2% (¶ 91) or 0.1% (¶ 98) and very low Ga concentration variation of 0.2% (¶ 98) or 0.1% (¶ 91). Given that pore density is very highly related to relative density (see, e.g., Table 3 of the instant Spec.), one of ordinary skill in the art would expect relative densities of 99.8% or 99.9% to have pore densities which meet the claimed distribution absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 8, Tatsuya discloses the Cu-Ga alloy contains 20%-40% mass Ga (¶ 24), which corresponds to 18.6%-37.8% atomic Ga. Tatsuya also teaches 
Regarding claim 9, Tatsuya discloses the Cu-Ga alloy target has a relative density of 99% or more (¶ 32).
Regarding claim 10, Tatsuya teaches the Cu-Ga alloy target has an outer diameter of 180 mm, an inner diameter of 130 mm, and a length of 300 mm (¶ 79). These dimensions lie within the claimed range. Tatsuya further teaches the outer diameter may be between 50 and 500 mm (¶ 50). It would have been obvious at the effective time of filing for the claimed invention for one of ordinary skill in the art to vary the dimensions of the alloy target as required for final application. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784